ORDER
Alberto Rodriguez’s appeal from a Superior Court ruling denying his application for postconviction relief came before this Court in conference on the state’s confession of error. The state, after reviewing Rodriguez’s pre-briefing statement, concedes that the trial justice erred in summarily denying the application without first advising the applicant of his intent do to so and without providing him a meaningful opportunity to reply prior to summary dismissal as required by G.L.1956 § 10-9.1-6(b). The state further acknowledges that in order for an indigent, first-time applicant to have a meaningful opportunity to reply, he or she must be afforded counsel upon request. Campbell v. State, 56 A.3d 448, 459 (R.I.2012). Upon review of the record, the Court concludes that the confession of error should be accepted.
Accordingly, the applicant’s appeal is sustained. The papers in the case are remandéd to the Superior Court for appropriate hearing on the postconviction application at which the applicant, if he requests, shall be represented by counsel.